Citation Nr: 0510624	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  90-42 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether the reopened claim 
should be granted.

2.  Entitlement to an increased rating for bilateral hearing 
loss.

3.  Entitlement to an increased rating for a left knee 
disability.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. Jurisdiction over the appeal has since been 
transferred to the Baltimore, Maryland VA RO.

In its 1990 rating decision, the RO denied the claim for a 
nervous condition, subsequently recharacterized as a 
psychiatric disorder, on a de novo basis, and the appeal has 
been procedurally developed on this basis. However, a review 
of the claims files disclosed a prior final denial of service 
connection for a nervous condition in 1975. In order to 
clarify the procedural history of this claim, the Board has 
elected to formally reopen the psychiatric claim before 
proceeding with de novo review of the reopened claim. No 
prejudice to the appellant has resulted from this approach. 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The case was last remanded in October 1997 for further 
development. At that time the veteran was represented in his 
appeal by the American Legion. However, in an August 2004 
Memorandum to the RO, the Legion revoked its representation. 
In an October 2004 letter, the RO notified the veteran of the 
revocation and of available options for representation by 
other veterans' service organizations.

The reopened claim of entitlement to service connection for a 
psychiatric disability, and the claims for increased ratings 
for a left knee disability and bilateral hearing loss, will 
be addressed in the remand following the order section of the 
opinion.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed with respect to the issue 
decided herein.

2.  In a July 1975 unappealed determination, the RO denied 
the appellant's claim of entitlement to service connection 
for a nervous condition. This is the last final decision on 
any basis.

3.  The appellant filed to reopen a claim of entitlement to 
service connection for a nervous disorder in January 1990.

4.  The evidence received since the July 1975 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSION OF LAW

The July 1975 unappealed rating action is final. New and 
material evidence has been received to reopen the previously 
denied claim seeking service connection for a nervous 
condition. 38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a), 20.302, 20.1103 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the appellant's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing. It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen. Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

II.  Law and Regulations - New and Material Evidence

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 
155 F.3d 1336 (Fed. Cir. 1998). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge. 

III.  Analysis

The veteran filed a claim of entitlement to service 
connection in March 1975. Evidence then of record included 
the service medical records which were absent any complaints, 
diagnoses, or treatments for a nervous condition, statements 
by the veteran of mental health treatment since 1975, and 
1975 VA Mental Health treatment notes reflecting a diagnosis 
of anxiety reaction. 

In a July 1975 rating decision, the RO denied entitlement to 
service connection for a nervous disorder. The veteran did 
not perfect an appeal and the decision became final. 

The veteran's claim to reopen was received in January 1990. 

Medical evidence submitted since July 1975 includes a VA 
mental health unit treatment review dated in January 1990, 
positive for a diagnosis of schizophrenia; psychiatric 
examination reports and treatment notes from the United 
States Medical Center for Federal Prisoners (USMCFP) for 
periods of incarceration beginning in 1987 to 1993 and 1995 
through 2002, showing treatment for a psychiatric condition; 
and various notes reflecting VA treatment for a psychiatric 
disorder. The evidence also includes a statement from the 
veteran attributing his nervous condition to specific details 
in military service. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Accordingly, 
the Board finds the evidence submitted includes evidence that 
is not cumulative or duplicative of the evidence previously 
of record, and is so significant that it must be considered 
to fairly consider the merits of the veteran's claim. 
Accordingly, new and material evidence has been submitted, 
and reopening of the claim is in order.

ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disorder is granted.

REMAND

Preliminarily, the Board notes that the case was remanded 
several times, most recently in October 1997. However, the 
remands occurred prior to the passage of the VCAA and 
implementing regulations. The Board regrets that another 
remand is necessary for VCAA compliance and further 
development.

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the veteran's claims.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to notify the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The veteran was provided some notification in the rating 
decisions, statement of the case, and supplements thereto, 
and the RO sought to specifically comply with the VCAA in a 
May 2001 VCAA notification letter. However, the Board finds 
these notifications to be inadequate. Although the May 2001 
letter notified the veteran of the types of evidence 
necessary to substantiate the claim for service connection, 
there was no notification of the evidence necessary to 
substantiate the increased ratings claims. Further, he was 
not advised of the medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claims, which portion, if any, of the evidence is to be 
provided by him, and which part VA will attempt to obtain on 
his behalf. Additionally, more recent legal precedent also 
require that he be informed to submit all evidence on the 
claims that he has in his possession. See 38 C.F.R. § 3.159.

In prior remands of November 1996 and October 1997, the Board 
requested clarification of the veteran's hearing requests. 
The RO sent letters dated in December 1996 and October 1997. 
In statements dated in October 1997 and August 1998, the 
veteran indicated his desire to have a hearing. The RO 
scheduled VA examinations and a hearing in September 2000, 
but the veteran indicated in a September 2000 letter that he 
was incarcerated and unable to attend. The veteran was 
paroled in 2002, and underwent VA examinations in August 
2003. However, there is no indication that the veteran's 
request for a hearing was clarified since his release. 
Efforts in this regard should be made and recorded in the 
claims file.

The Board also notes that VA examinations in August 2003 did 
not include evaluation of hearing loss disability. Since the 
last examination of record is in 1994, and given the 
veteran's statements of worsening disability, the veteran's 
hearing loss disability should be re-evaluated.

Further, the VA examiner noted in August 2003 that the left 
knee examination was limited due to comorbidities present at 
that time. There are no x-ray reports of record, and the 
examiner recommended reexamination within a year. On 
September 17, 2004, the VA General Counsel issued VAOPGCPREC 
9-2004, which found that a veteran could receive separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint. The veteran's 
knee should be re-examined to allow for comprehensive 
findings adequate for adjudication of the disability.

In light of these circumstances, the Board has concluded that 
further RO actions are required to comply with the VCAA and 
the implementing regulations.  
Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), specific to his 
claims for increased ratings for 
bilateral hearing loss and left knee 
disability. He should also be 
specifically informed that he should 
submit any evidence he has in his 
possession concerning the current claims. 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and other appropriate legal 
criteria, including 38 C.F.R. § 3.159.

2.  The RO should undertake appropriate 
development to clarify the veteran's 
request for a hearing, and schedule a 
hearing if required. All such efforts 
should be documented in the record. All 
outstanding pertinent VA records for 
hearing loss and left knee disability 
from 2002 up to the present (not already 
of record) should be obtained.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by an examiner 
with appropriate expertise, to determine 
the current nature and severity of his 
service-connected bilateral hearing loss. 
Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner. The 
examiner should note such review in the 
examination report. 

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the service-connected left knee 
disability. 

All indicated studies, including all 
range of motion studies in degrees, 
should be performed. To the extent 
possible, the manifestations of the 
service-connected disorder should be 
distinguished from those of any non 
service-connected disorders.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain. Degrees of limitation of 
flexion and extension should be 
specifically noted consistent with 
VAOPGCPREC 9-2004.

The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or 
subluxation of the knee. The 
examiner should also determine if 
there is favorable or unfavorable 
ankylosis, if the knee locks, and if 
so the frequency of the locking. 

Tests of joint movement against 
varying resistance should be 
performed. The extent of any 
incoordination, weakened movement 
and excess fatigability should also 
be described by the examiner. If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss. 

The examiner should also express an 
opinion as to whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of 
the functional impairment on 
repeated use or during flare-ups. If 
feasible, the additional functional 
impairment on repeated use or during 
flare-ups should be noted in terms 
of the degrees of additional range 
of motion loss. 

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work. The 
rationale for all opinions expressed 
must also be provided.

5.  Then the RO should readjudicate the 
claim based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria, including 
consideration under VAOPGCPREC 9-2004. If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
veteran until he is otherwise notified. The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


